Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juppe et al (U.S Patent 6,620,769) in view of Hatfield (U.S Patent 4,566,977).
Regarding Claim 1, Juppe discloses a slurry composition (Abstract), comprising:
(A) a solvent (Col 3, lines 1-10; Col 14, lines 15-36);
(B) a suspension aid (Col 3, lines 13-25; Col 5, lines 48-67); and
5(D) an active ingredient (Col 3, lines 13-25 and lines 36-44; Col 7, lines 24-67).
	Juppe, however, fails to explicitly disclose wherein the slurry composition comprises (C) an alkoxylated fatty amine.
	

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Juppe to include an alkoxylated fatty amine, as taught by Hatfield, because doing so would help incorporate a thermal stabilizer in the slurry composition in order to help thicken and increase the viscosity of the composition.

	Regarding Claim 2, Juppe discloses the slurry composition of claim 1, wherein the solvent (A) is a hydrocarbon solvent (Col 3, lines 1-10; Col 14, lines 15-36).

	Regarding Claim 3, Juppe discloses the slurry composition of claim 1, wherein the solvent (A) is present in an amount of 10 to 70 wt. %, based on a total weight of the slurry composition (Col 3, lines 1-10; Col 14, lines 15-36).

	Regarding Claim 4, Juppe discloses the slurry composition of claim 1, wherein the suspension aid (B) is an 15organophilic clay (Col 3, lines 13-25; Col 5, lines 48-67).

	Regarding Claim 5, Juppe dislcoses the slurry composition of claim 4, wherein the organophilic clay is a smectite-type clay modified with a quaternary ammonium cation (Col 3, lines 13-25; Col 5, lines 48-67).



	Regarding Claim 7, Juppe discloses the slurry composition of claim 1, further comprising at least one polar activator (C) selected from the group consisting of water, an alkylene carbonate, and a C1 to Cs monoalcohol (Col 5, lines 48-67 and Col 6, lines 39-46).

	Regarding Claim 8, Juppe discloses the slurry composition of claim 7, wherein the polar activator (C) is present in an amount of 0.02 to 10 wt. %, based on a total weight of the slurry composition (Col 5, lines 48-67 and Col 6, lines 39-46).

	Regarding Claim 9, Hatfield teaches the slurry composition of claim 1, wherein the alkoxylated fatty amine (D) is an ethoxylated fatty amine (Abstract; Col 2, lines 50-67; Col 4, lines 6-35; Col 5, lines 1-35).

	Regarding Claim 10, Hatfield teaches the slurry composition of claim 1, wherein the alkoxylated fatty amine (D) is an ethoxylated fatty monoamine or an ethoxylated fatty diamine (Abstract; Col 2, lines 50-67; Col 4, lines 6-35; Col 5, lines 1-35).

	Regarding Claim 11, Hatfield teaches the slurry composition of claim 1, wherein the alkoxylated fatty amine (D) is 15present in an amount of 0. 1 to 10 wt. %, based on a total weight of the slurry composition (Abstract; Col 2, lines 50-67; Col 4, lines 6-35; Col 5, lines 1-35).

	Regarding Claim 12, Juppe discloses the slurry composition of claim 1, wherein the active ingredient (E) is at least one organic polymer (E1) selected from the group consisting of a polyacrylamide, a guar gum, a hydroxyethyl cellulose, a methyl hydroxyethyl cellulose, a carboxymethyl cellulose, and a 20xanthan gum, or at least inorganic material (E2) selected from the group consisting of calcium carbonate, tricalcium phosphate, dicalcium phosphate, titanium oxide, calcium oxide, calcium hydroxide, sodium carbonate, sodium bicarbonate, and ulexite (Col 3, lines 13-25 and lines 36-44; Col 7, lines 24-67).

	Regarding Claim 13, Juppe discloses the slurry composition of claim 1, wherein the active ingredient (E) is present in an amount of up to 75 wt. %, based on a total weight of the slurry composition (Col 3, lines 13-25 and lines 36-44; Col 7, lines 24-67).

	Regarding Claim 14, Juppe discloses the slurry composition of claim 1, wherein the active ingredient (E) is present in 5an amount of 46 to 60 wt. %, based on a total weight of the slurry composition (Col 3, lines 13-25 and lines 36-44; Col 7, lines 24-67).

	Regarding Claim 15, Juppe discloses the slurry composition of claim 1, which is in the form of a suspension having an initial viscosity of less than 5,000 cP, and when aged at a temperature of tp to 40 C for at least 4 weeks, (i) remains in suspended form with less than 5 wt. % phase separation, and (ii) 10maintains a viscosity of less than 5,000 cP (Abstract; Col 4, lines 35-55; Col 9, lines 1-25; Table 1-a and 1-b; Col 13, lines 16-36).


(A) a solvent (Col 3, lines 1-10; Col 14, lines 15-36);
(B) a suspension aid (Col 3, lines 13-25; Col 5, lines 48-67); and 
15(C) a polar activator (Col 5, lines 48-67 and Col 6, lines 39-46).
	Juppe, however, fails to explicitly disclose wherein the slurry composition comprises (D) an alkoxylated fatty amine.
	
	Hatfield teaches the slurry composition above comprising (D) an alkoxylated fatty amine (Abstract; Col 2, lines 50-67; Col 4, lines 6-35; Col 5, lines 1-35) for the purpose of incorporating a thermal stabilizer in the slurry composition in order to help thicken and increase the viscosity of the composition (Abstract; Col 3, lines 14-20; Col 4,lines 15-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Juppe to include an alkoxylated fatty amine, as taught by Hatfield, because doing so would help incorporate a thermal stabilizer in the slurry composition in order to help thicken and increase the viscosity of the composition.

	Regarding Claim 17, Juppe in view of Hatfield teach the concentrated slurry base of claim 16, wherein the solvent (A) is present in an amount of 50 to 85 wt. % (Col 5, lines 48-67 and Col 6, lines 39-46), 20the suspension aid (B) is present in an amount of 1 to 2.0 wt. % (Col 3, lines 13-25; Col 5, lines 48-67), the polar activator (C) is present in an amount of 0.1 to 15 wt. % (Col 5, lines 48-67 and Col 6, lines 39-46), and the alkoxylated fatty amine (D) is present in an amount of 1 to 30 wt. % (Hatfield:  Abstract; Col 2, lines 50-67; Col 4, lines 6-35; Col 5, lines 1-35), each based on a total weight of the concentrated slurry base.

	Regarding Claim 18, Hatfield teaches the concentrated slurry base of claim 16, wherein the alkoxylated fatty amine (D) is an ethoxylated fatty monoamine or an ethoxylated fatty diamine (Abstract; Col 2, lines 50-67; Col 4, lines 6-35; Col 5, lines 1-35).

	Regarding Claim 19, Juppe discloses a method of treating a subterranean formation, comprising:
5mixing an aqueous fluid with the slurry composition of claim 1 to form a treatment fluid (Abstract; Col 3, lines 13-25; Col 7, lines 23-47; Col 8, lines 55-64); and
introducing the treatment fluid through a wellbore penetrating the subterranean formation (Col 3, lines 13-25; Col 7, lines 23-47; Col 8, lines 55-64).

	Regarding Claim 20, Juppe discloses the method of claim 19, wherein the treatment fluid is a drilling fluid, a cementing fluid, a completion fluid, a workover fluid, or a stimulation fluid Col 3, lines 13-25; Col 7, lines 23-47; Col 8, lines 55-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reynolds et al (U.S Patent 5,407,477) – discloses organophilic clay gellants for viscous systems wherein the smectite-type clay is dried and subjected to minimum or no grinding (Abstract).  The organophilic clay gellant is primarily used to modify the viscosity of the 
	Al-Yazdi (U.S Patent 5,104,556) – discloses solvent compositions comprising kerosene and alkyl phenols for oil well cleaning applications (Abstract).  The solvent additives comprising of small amounts of carbon disulphide, dicyclopentadiene, xylene, etc (Col 1, lines 60-67).
	Borggrefe et al (U.S Patent 4,536,325) – discloses stable oil-in-water emulsions containing water-soluble salts of monoacyl cyanamides (Abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674